I dissent. My views of this case are somewhat fully expressed in my opinion delivered in Department. (Estate of Adams, infra.)
I desire to say, in addition, that it is only through the power of the court to set aside a homestead and certain personal property for the use of the widow, that wifehood gives a woman any interest whatever in the property of her husband. At common law, and in the American states where dower exists, the moment the marriage ceremony is performed the wife is vested with an estate in all the lands of her husband which he cannot take away from her by will or otherwise. But in this state marriage gives the wife no estate whatever in the property of her husband; he may dispose of the whole of it by will and leave her without a dollar. Of course, this rule does not apply to community property which is supposed to have been acquired by the joint efforts of both spouses; but with respect to the separate property of the husband our law is most illiberal to the wife. I think, therefore, that the power given the probate court to set aside to her a homestead should be liberally exercised; and I can see no just reason for holding that in the case at bar the court abused its discretion.
The following is the opinion of Mr. Justice McFarland, above referred to, rendered in Department Two, on the 1st of June, 1899: